DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/124511 12/27/2018. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 02/24/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the drawings and the specification and claim 10 has been canceled and claims 1-9 have been remained.
      Claims 1-9 are currently pending in the application.
                                                        Oath/Declaration
4.   The oath/declaration filed on 02/24/2019 is acceptable.
                                                                 Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/31/2019.
                                                             Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to

       A title such as – ORGANIC LIGHT EMITTING DIODE (OLED) DISPLAY PANEL HAVING A RING-SHAPED BARRIER,  MANUFACTURING METHOD THEREOF AND DISPLAY DEVIVE HAVING THE SAME – or is suggested by the applicant.
      The specification needs to be updated.
                                                    Claim Objections
8.    Claim 1 -6 and 8-9 are objected to because of the following informalities:
       In claims 1-6 and 8-9, the term “ring-shape barrier” should change to – ring-shaped barrier --.
        Claim 7 is depend on claim 5, therefore it is also is objected.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1 is rejected under 35 U.S.C. 103(a) as being unpatentable over HUANG et al., hereafter “HUANG” (U.S. Publication No. 2017/0199430 A1) in view of HU et al., hereafter “HU” (U.S. Publication No. 2014/0339516 A1).
      Regarding claim 1, HUANG discloses an organic light-emitting diode (OLED) display panel, comprising: 
              a display area (30); and 
              a non-display area (32) surrounding the display area (30), 
              wherein the OLED display panel further comprises: 
              an OLED substrate (20); 
              at least one ring-shaped barrier (26 has a wave-shaped configuration, para [0018] refers as a ring-shaped is formed by two or more curved portions or tooth profile portions connected end to end as cited in para [0006] or [0016] in specification), wherein the ring-shape barrier (26) is positioned in the non-display area (32), and surrounds the display area (30) (e.g. Fig. 2)
      HUANG discloses the features of the claimed invention as discussed above, but does not disclose the ring-shaped barrier protruding from a surface of one side of the OLED substrate, and at least one recess recessed on a top surface of the ring-shape barrier.
        HU, however, discloses the ring-shaped barrier (103) protruding from a surface of one side (top surface) of the OLED substrate (101), and at least one recess (107) recessed on a top of the ring-shaped barrier (103) (e.g. Fig. 1D and para [0018]).
         It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HUANG to provide .
10.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over HUANG and HU in view of ZHAI et al., hereafter “ZHAI” (U.S. Publication No. 2020/0028114 A1).
      HUANG and HU discloses the features of the claimed invention as discussed above including the cross section of the first recess (107) can be half circular, elliptical, or rectangular recess (107 in Fig. 1D and para [0018] in HU), but does not disclose wherein a cross-sectional shape of the recess is a trapezoidal shape, an arc shape, or a V shape; and/or the ring-shape barrier is formed by two or more curved portions or tooth profile portions connected end to end.
       ZHAI, however, discloses the cross-section of the recess (refers as first sub-groove member 30A) may be any one of arc-shaped, V-shaped, -shaped, and zigzag-shaped, etc (e.g. Fig. 1 and para [0064]).
        It would have been an obvious matter of the design choice to replace the cross-section of the recess in HU by the cross-section of the recess in ZHAI in order to improve the performance of the organic light-emitting diode (OLED) display panel, since it has been held within the general skill of a worker in the art to select any type of the recess on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 5-9 would be allowed.
         Claims 5-9 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having an exposure development step of performing ultraviolet light irradiation and development treatment on the ring-shape barrier; and an imprinting step of imprinting at least one recess on a top surface of the ring-shape barrier, as cited in the independent claim 5.
        Claims 6-9 are directly or indirectly depend on the independent claim 5.
        Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a planarization layer, a pixel definition layer, a luminous area, and a thin film encapsulation layer are sequentially attached to one side of the OLED substrate; and the ring-shape barrier and the planarization layer are disposed on the same side of the OLED substrate as cited in claim 3.
        Claim 4 is directly depend on claim 3, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
12.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim (U.S. Publication No. 2016/0268547 A1) and GAI et al. (U.S. Publication No. 2017/0294623 A1).
                                                               Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892